AFFIRM; Opinion Filed Octoher         .   2012.




                                                    In The
                                   Qmirt nf ppat
                           Fifth iatrict nf iIxLu at 1a11a
                                         No. 05-10-00524-CR
                                         No 05-10-00525-CR


                              KAREEN’I LEJON MARTIN, Appellant

                                                     V.

                                THE STATE OF TEXAS, Appellee


                        On Appeal from the 265th Judicial District Court
                                       Dallas County, Texas
                        Trial Con rt Cause Nos. F07-72788-R, F07-72789-R


                               MEMORANDUM OPINION
                            Betbre Justices Moseley, Fillmore. and Myers
                                    Opinion By Justice Moseley

        A jury convicted Kareem Lejon Martin of two aggravated kidnapping
                                                                          offenses and assessed
punishment at twenty years’ imprisonment in each case. On appeal, appella
                                                                          nt’s attorney filed a brief
in which she concludes the appeals are wholly frivolous and without
                                                                    merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967). The
                                                               brief presents a professional
evaluation of the record showing why, in effect, there are no arguable
                                                                       grounds to advance. See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel
                                                      Op.] 1978). Counsel delivered a copy of the
brief to appellant. We advised appellant of his right to file a pro se respon
                                                                              se, but he did not file a
pro se response.
           We have reviewed the record and counsel’s brief
                                                           . See Bledsoc vState, 178 S.W.3d 824. 827
(Fex. Crim. App. 2005) (explaining appellate court’s duty
                                                          in Anders cases). We agree the appeals
are frivolous and without merit. We find nothing in
                                                    the record that might arguably support the
appeals.

        We affirm the trial Court’s judgments.


                                                              /               /
                                                                              /
                                                                          /
                                                                                            I;
                                                                                      1    Ii             P
                                                          /           /               /    ‘‘1
                                                                  I               /       , /    /4       1
                                                            /  /                                  .4/
                                                      JIM 6SELEY
                                                      JV1CE                                           /
Do Not Publish
VEX. R. Ape. p. 47
1 00524F.U05
                                 (!nurt nf Atah
                        3fiftli Ohitrict uf ixai at JaI1as

                                       JUDGMENT
KAREEM LEJON MARTIN, Appellant                      Appeal from the 265th Judicial District
                                                    Court of Dallas County, Texas. (Tr.Ct.No.
No. 05-10-00524-CR           V                      F07- 7278 8-R).
                                                    Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Myers participating.


       Based on the Court’s opinion of this date, the judgment of the trial court is
                                                                                     AFFIR1VIED.



Judgment entered October 9, 2012.




                                                                   I   Li

                                                    JIM MOSELEY
                                                   J-IJSTICE